

AMERICAN ASSETS TRUST, INC.
AMERICAN ASSETS TRUST, L.P.


AMENDED AND RESTATED
INCENTIVE BONUS PLAN


This Amended and Restated Incentive Bonus Plan (the “Plan”) is intended to
provide an additional incentive for employees of American Assets Trust, Inc.
(the “REIT”), a Maryland corporation, and American Assets Trust, L.P. (the
“Partnership”), a Maryland limited partnership, and their subsidiaries
(collectively, the “Company”), to perform to the best of their abilities, to
further the growth, development and financial success of the Company, and to
enable the Company to attract and retain highly qualified employees. The Plan is
for the benefit of the Participants (as defined below).


The Compensation Committee (the “Committee”) of the Board of Directors of the
REIT (the “Board”) has adopted the Plan, to be effective December 3, 2018.


1.    Participants. Participation in the Plan shall be limited to such employees
of the Company and its subsidiaries whom the Committee from time to time
determines shall be eligible to receive a bonus award (a “Bonus”) hereunder (the
“Participants”).


2.    Administration. The Plan shall be administered by the Committee. The
Committee shall have the discretion and authority to administer and interpret
the Plan, including the authority to establish bonus programs or guidelines
under the Plan (the “Bonus Guidelines”) from time to time containing such terms
and conditions as the Committee may determine or deem appropriate in its
discretion, including, without limitation, terms and conditions relating to the
administration of the Plan and/or the determination and payment of Bonuses
hereunder. The Committee may modify, suspend, terminate or supersede the Bonus
Guidelines at any time in its sole discretion. Any and all Bonus Guidelines
adopted by the Committee shall be subject to the terms and conditions of the
Plan. Any disputes under the Plan shall be resolved by the Committee or its
designee, whose decision will be final.


3.    Performance Goals. The Plan is intended to provide incentives for the
achievement of approved annual corporate and individual objectives (the
“Performance Goals”), as determined by the Committee with respect to each
calendar year during the term of the Plan (each an “Incentive Plan Year”).


(a)    Corporate Performance Goals. At the beginning of each Incentive Plan
Year, the Committee shall select such objective corporate Performance Goals as
the Committee may determine in its sole discretion. It is intended that the
corporate performance goals be objectively determinable, with the weighting of
the various corporate Performance Goals to be approved by the Committee.
(b)    Individual Performance Goals. A portion of each Participant’s Bonus will
be determined in the sole discretion of the Committee based on individual
performance and the consideration of such other factors as the Committee
determines to be appropriate. If individual Performance Goals are to be
established for an Incentive Plan Year, each Participant in the Plan will work
with his or her direct manager to develop a list of key individual Performance
Goals. The Executive Chairman of the Board of the REIT will work with the
Committee to develop his individual Performance Goals.
A Performance Goal may be a single goal or a range of goals with a minimum goal
up to a maximum goal. Unless otherwise determined by the Committee, the amount
of each Participant’s Bonus shall be based upon a bonus formula determined by
the Committee in its sole discretion that ties such Bonus to the attainment of
the applicable Performance Goals. The Committee may in its sole discretion
modify,




--------------------------------------------------------------------------------




change, add or remove the bonus formulas and/or Performance Goals at any time
and from time to time during or upon completion of an Incentive Plan Year.
    4.    Target Bonuses. Each Participant will be assigned a “Target Bonus
Percentage” based on his or her job classification and responsibilities. If a
Participant moves from one Target Bonus Percentage level to another during an
Incentive Plan Year, his or her Target Bonus Percentage will be based on the
Target Bonus in effect at the end of the Incentive Plan Year. A “Target Bonus”
for each Participant will be determined by multiplying his or her Target Bonus
Percentage by his or her Base Salary (as defined below) for the relevant
Incentive Plan Year. For purposes of this Plan, “Base Salary” shall mean the
actual base salary paid in effect for a Participant, at the end of the Incentive
Plan Year. The Target Bonus Percentages for each Participant shall be approved
by the Committee for each Incentive Plan Year. A Participant’s maximum Bonus
under the Plan shall not exceed 250% of his or her Target Bonus, unless the
Committee elects to amend the Plan with respect to a Participant or
Participants.
Effective for 2018, and unless and until changed by the Committee, in its sole
discretion, the Target Bonus Percentages for the executive officers of the
Company for purposes of this Plan shall be as follows:




Position
 
Target Bonus Percentage
(as % of Base Salary)
 
 
 
Executive Vice President and Chief Financial Officer
 
100%
Senior Vice President, General Counsel and Secretary
 
75%
Vice President of Construction and Development
 
50%

  
    The Executive Chairman of the Board, President and Chief Executive Officer
shall not be a Participant under the Plan; and as such, any cash bonus for the
Executive Chairman of the Board, President and Chief Executive Officer shall be
entirely at the discretion of the Committee.
 
5.    Performance Multipliers. Following the completion of each Incentive Plan
Year, separate “Performance Multipliers” will be established by the Committee
with respect to each of the corporate and individual components of each Bonus
for each Incentive Plan Year.
(a)    Corporate Performance Multiplier. The executive officers of the Company
will present to the Committee for its approval their assessment of the level of
the Company’s performance relative to the corporate Performance Goals, which
performance levels will be used to calculate an overall Performance Multiplier
for the corporate component of each Bonus. Such corporate Performance Multiplier
shall be expressed as a percentage within the range specified by the Committee
with respect to each Incentive Plan Year. The same Performance Multiplier, as
approved by the Committee, shall be used for the corporate component of each
Participant’s Bonus. The Committee may, in its discretion, establish minimum
corporate Performance Multipliers which, if not achieved for an Incentive Plan
Year, will result in no Bonuses being paid. The corporate Performance Multiplier
will not exceed 200% of targeted levels.
(b)    Individual/Discretionary Performance Multiplier. The Committee will
establish an individual Performance Multiplier for the individual component of
each Bonus based on individual performance, including performance relative to
his or her individual Performance Goals, if any, and the consideration of such
other factors as the Committee determines to be appropriate, in its sole
discretion. The individual Performance Multiplier will not exceed 250% of
targeted levels.
6.    Calculation of Bonuses. The actual Bonus for a Participant will be
calculated by the Committee (or the Corporation, upon the Committee’s request
and ultimate approval) as soon as practicable




--------------------------------------------------------------------------------




following the completion of the relevant Incentive Plan year by applying the
Performance Multipliers to the Target Bonus for such Participant according to
the weightings and methods approved by the Committee for such Incentive Plan
Year. The Committee may, in its discretion, increase, reduce or eliminate a
Bonus otherwise payable to any Participant. Any such increase, reduction or
elimination may be made based on objective or subjective determinations as the
Committee determines appropriate.


7.    Payment of Bonuses. The payment of Bonuses under the Plan shall be made in
cash between December 1 (of the Incentive Plan Year to which such Bonuses
relate) and March 15 (of the calendar year following the Incentive Plan Year to
which such Bonuses relate) on such date or dates determined by the Committee and
shall be subject to such terms and conditions as may be determined by the
Committee in its sole discretion.
Except as otherwise provided in a written employment agreement between a
Participant and the Company or as otherwise determined by the Committee, a
Participant must be an active employee of the Company or its subsidiaries or
affiliates and in good standing as of the date on which the Bonus is paid in
order to be entitled to receive such Bonus. If a Participant dies or a
Participant’s employment is terminated for any reason prior to the payment of
his or her Bonus, the payment of any Bonus (and in the case of death, the person
or persons to whom such payment shall be made) shall be determined at the sole
discretion of the Committee.
8.    Amendment, Suspension and Termination of the Plan. The Committee shall
have the authority to amend, suspend or terminate the Plan at any time in its
sole discretion.


9.    Miscellaneous.


(a)    The Company shall deduct all federal, state, and local taxes required by
law or Company policy from any Bonuses paid hereunder.
(b)    Nothing contained in this Plan shall confer upon any Participant any
right to continue in the employ of the Company, or shall interfere with or
restrict in any way the right of the Company, which is hereby expressly
reserved, to discharge any Participant at any time for any reason whatsoever,
with or without cause. Notwithstanding anything to the contrary contained in the
Plan, nothing in the Plan shall adversely affect any rights that a Participant
may otherwise have under an employment or severance agreement or plan with or
maintained by the Company to which such Participant is a party or under which
such Participant is a beneficiary.
(c)    The Plan shall be unfunded. Amounts payable under the Plan are not and
will not be transferred into a trust or otherwise set aside. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Bonus under the Plan. Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.
(d)    Any payments made by the Company to a Participant as a “matching”
contribution to a Participant’s 401(k) plan (or similar retirement plan) shall
be separate and distinct from this Plan, and have no applicability hereunder.
(e)    No Bonus granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated. All rights with respect to a
Bonus granted to a Participant under the Plan shall be available during his or
her lifetime only to the Participant.




--------------------------------------------------------------------------------




(f)    Notwithstanding anything in the Plan to the contrary, any and all amounts
payable to any Participant under the Plan from time to time may, in the
Committee’s sole discretion, be reduced or offset by any amounts then due or
owing by such Participant to the Company or any of its affiliates pursuant to or
in accordance with any benefit or compensation plan, program, policy or
arrangement maintained by the Company or such affiliates.
(g)    Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.
(h)    The Plan shall be construed, interpreted and the rights of the parties
determined in accordance with the laws of the State of California. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable. Any and all controversies or disputes involving,
relating to, or arising out of, or under, this Plan, including but not limited
to its construction, interpretation or enforcement, shall be litigated
exclusively in the state or federal courts sitting in San Diego County,
California. Each Participant is hereby deemed to irrevocably and unconditionally
consent to the personal jurisdiction of the state courts in San Diego County,
California with regard to any and all controversies or disputes involving,
relating to, or arising out of, or under, the Plan. Each Participant is further
deemed to irrevocably and unconditionally waive any defense or objection of lack
of personal jurisdiction over Participant by the state or federal courts sitting
in San Diego County, California.
(i)    Bonus payments are not intended to constitute a deferral of compensation
subject to Section 409A of the Code and are intended to satisfy the “short-term
deferral” exemption under Section 409A of the Code and the Treasury Regulations
issued thereunder. Accordingly, to the extent necessary to cause Bonus payments
hereunder to satisfy the “short-term deferral” exemption under Section 409A of
the Code and the Treasury Regulations issued thereunder, a Bonus payment shall
be made not later than the later of (i) the fifteenth day of the third month
following the Participant’s first taxable year in which the Bonus payment is no
longer subject to a substantial risk of forfeiture, or (ii) the fifteenth day of
the third month following the Company’s first taxable year in which the Bonus
payment is no longer subject to a substantial risk of forfeiture; provided,
however, that if due to administrative reasons Bonuses are not paid within the
foregoing time periods, then such Bonuses will be paid as soon as
administratively feasible but no later than the last day of the calendar year
following the end of the Incentive Plan Year to which such Bonuses relate.






